Citation Nr: 0928016	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 determination of the Department of 
Veterans Affairs Regional Office (RO) in Manila, the Republic 
of the Philippines. 

The Board notes that following the July 2006 Statement of the 
Case, the last adjudication of the issue on appeal, the 
appellant submitted evidence that has yet to be considered by 
the RO.  As discussed below, none of this evidence comes from 
the appropriate Service Department and thus it cannot 
possibly substantiate the claim.  Because this evidence is 
not pertinent to the claim, it need not be referred to the RO 
for issuance of a Supplemental Statement of the Case.  38 
C.F.R. §§ 19.37, 20.1304 (2008).

In an April 2007 communication, the appellant indicated that 
she desired a Central Office Board hearing.  In a subsequent 
communication, the appellant's representative withdrew this 
request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Service Department has certified that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II. 




CONCLUSION OF LAW

The appellant's spouse did not have the requisite service, 
and therefore the appellant is not basically eligible for VA 
death benefits.  38 U.S.C.A. § 107 (West 2002 & Supp. 2009); 
38 C.F.R.  §§ 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  It is of primary importance when 
addressing veteran status that the RO inform a claimant of 
what constitutes acceptable evidence of qualifying military 
service.  Pelea v. Nicholson, 19 Vet. App. 296 (2005). 

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004, January 2005 and February 
2005.  Although the notice provided did not address the 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim is being denied, and hence no effective date will be 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA is also required to assist a claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2008).  The appellant's claim is for death 
benefits and the appellant did not request that VA obtain any 
additional evidence.  As such, VA has fulfilled its duties to 
the extent possible given the particular circumstances of 
this case.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

Service before July 1, 1946, in the organized military forces  
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of  
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority  
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights,  
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
dependency and indemnity compensation benefits authorized by 
chapter 11, title 38, United States Code.  38 U.S.C.A. § 
107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.40 (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a  
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of  
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2008).

In addition to the requirements outlined above, with respect 
to documents submitted to establish a creditable period of 
wartime service for pension entitlement, a document may be 
accepted without verification if the document shows the 
following:  (1) service of four months or more; (2) discharge 
for disability incurred in the line of duty; or (3) ninety 
days creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b) (2008).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2008).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

In January 2005, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
In support of her claim, she submitted a Marriage Contract, 
Certificate of Death for her late husband, Certification of 
Discharge from the Philippine Army, a certification from the 
Republic of the Philippines Department of National Defense, 
several other documents from the Philippine Government, 
pertaining to her late husband's service, and an Affidavit 
for Philippine Army Personnel, averring service in the 14th 
Infantry USAFIP NL during periods from October 1945 to 
January 1946, as well as prior guerrilla service.  The 
appellant also submitted personal statements claiming her 
entitlement as due to her late husband's claimed qualifying 
service and a "buddy" statement pertaining to an injury 
sustained by the appellant's husband in World War II at the 
hands of Japanese Forces.  

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  None of the evidence submitted by the appellant 
was issued by the Service Department, and is therefore 
unacceptable as evidence of military service with the U.S. 
Armed Forces.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In December 1988, pursuant to a prior claim for burial 
benefits, the Service Department verified that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces.  
This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 
2 Vet. App. 530 (1992).

Because the appellant has failed to submit acceptable 
evidence from the Service Department and because the Service 
Department has certified that the appellant had no service in 
the U.S. Armed Forces in the Philippines, the appellant is 
not basically eligible for VA benefits.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to eligibility for VA benefits is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


